

115 HR 5720 IH: To deauthorize a portion of a project in California, and for other purposes.
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5720IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Calvert (for himself, Mrs. Torres, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize a portion of a project in California, and for other purposes.
	
 1.Lytle and Cajon Creeks, CaliforniaThat portion of the channel improvement project, Lytle and Cajon Creeks, California, authorized to be carried out as a part of the Santa Ana River, California Project, that consists of five earth-filled groins commonly referred to as the Riverside Avenue groins shall no longer be authorized as a Federal project as of the date of enactment of this Act.
		